Upon examination of the record in this case we find that the only difference between it and that of Bank v. Bank, ante, 307, is that in the latter the check for the proceeds of which the action was brought was drawn on a bank in Raleigh other than the defendant bank, while in this action the check was drawn on the defendant bank itself. For the reasons stated inBank v. Bank, supra, we are of the opinion that in the rendering of the judgment by his Honor in favor of the plaintiff in this action, there is
NO ERROR.
(311)